     Case 2:19-cv-04530-DGC-CDB Document 54 Filed 04/28/21 Page 1 of 8




 1                                                                                         SKC

 2   WO
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9    Michael More,                                 No. CV 19-04530-PHX-DGC (CDB)
10                        Plaintiff,
11    v.                                            ORDER
12
      Arizona Department of Corrections, et
13    al.,
14                        Defendants.
15
16         Plaintiff Michael More, who is currently confined in the Arizona State Prison
17   Complex-Lewis, Bachman Unit, brought this civil rights action pursuant to 42 U.S.C.
18   § 1983. Defendant J. Scott moves for summary judgment based on failure to exhaust
19   administrative remedies and on the merits. (Doc. 51.) Plaintiff was informed of his rights
20   and obligations to respond pursuant to Rand v. Rowland, 154 F.3d 952, 962 (9th Cir. 1998)
21   (en banc) (Doc. 53), and he did not respond. The Court will grant the Motion for Summary
22   Judgment.
23   I.    Background
24         On screening of Plaintiff’s seven-count Second Amended Complaint under 28
25   U.S.C. § 1915A(a), the Court determined that Plaintiff stated a First Amendment religious
26   free exercise claim in Count Five against Defendant Scott, the Bachman Unit Manager for
27   Trinity Food Service, Inc., based on Scott’s alleged failure to allocate a separate set of
28   utensils for the preparation of kosher foods in accordance with kosher dietary
     Case 2:19-cv-04530-DGC-CDB Document 54 Filed 04/28/21 Page 2 of 8




 1   requirements. (Doc. 18.) The Court directed Scott to answer the claim and dismissed the
 2   remaining claims and Defendants. (Id.)
 3   II.    Summary Judgment Standard
 4          A court must grant summary judgment “if the movant shows that there is no genuine
 5   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 6   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
 7   movant bears the initial responsibility of presenting the basis for its motion and identifying
 8   those portions of the record, together with affidavits, if any, that it believes demonstrate
 9   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
10          If the movant fails to carry its initial burden of production, the nonmovant need not
11   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
12   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
13   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
14   contention is material, i.e., a fact that might affect the outcome of the suit under the
15   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
16   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
17   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
18   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
19   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
20   it must “come forward with specific facts showing that there is a genuine issue for trial.”
21   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
22   citation omitted); see Fed. R. Civ. P. 56(c)(1).
23          At summary judgment, the judge’s function is not to weigh the evidence and
24   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
25   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
26   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
27   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
28   ....



                                                 -2-
     Case 2:19-cv-04530-DGC-CDB Document 54 Filed 04/28/21 Page 3 of 8




 1   III.   Exhaustion
 2          A.     Legal Standard
 3          Under the Prison Litigation Reform Act, a prisoner must exhaust “available”
 4   administrative remedies before filing an action in federal court. See 42 U.S.C. § 1997e(a);
 5   Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th Cir. 2006); Brown v. Valoff, 422 F.3d 926,
 6   934-35 (9th Cir. 2005). The prisoner must complete the administrative review process in
 7   accordance with the applicable rules. See Woodford v. Ngo, 548 U.S. 81, 92 (2006).
 8   Exhaustion is required for all suits about prison life, Porter v. Nussle, 534 U.S. 516, 523
 9   (2002), regardless of the type of relief offered through the administrative process, Booth v.
10   Churner, 532 U.S. 731, 741 (2001).
11          The defendant bears the initial burden to show that there was an available
12   administrative remedy and that the prisoner did not exhaust it. Albino v. Baca, 747 F.3d
13   1162, 1169, 1172 (9th Cir. 2014); see Brown, 422 F.3d at 936-37 (a defendant must
14   demonstrate that applicable relief remained available in the grievance process). Once that
15   showing is made, the burden shifts to the prisoner, who must either demonstrate that he, in
16   fact, exhausted administrative remedies or “come forward with evidence showing that there
17   is something in his particular case that made the existing and generally available
18   administrative remedies effectively unavailable to him.” Albino, 747 F.3d at 1172. The
19   ultimate burden, however, rests with the defendant. Id. Summary judgment is appropriate
20   if the undisputed evidence, viewed in the light most favorable to the prisoner, shows a
21   failure to exhaust. Id. at 1166, 1168; see Fed. R. Civ. P. 56(a).
22          If the defendants move for summary judgment for failure to exhaust and the
23   evidence shows that the plaintiff did, in fact, exhaust all available administrative remedies,
24   it is appropriate for the court to grant summary judgment sua sponte for the nonmovant on
25   the issue. See Albino, 747 F.3d at 1176 (pro se prisoner did not cross-move for summary
26   judgment on issue of exhaustion, but because he would have succeeded had he made such
27   a motion, sua sponte grant of summary judgment was appropriate).
28   ....



                                                 -3-
     Case 2:19-cv-04530-DGC-CDB Document 54 Filed 04/28/21 Page 4 of 8




 1          B.     Facts1
 2                 1.       ADC Grievance Procedures
 3          The Arizona Department of Corrections (ADC) has an Inmate Grievance Procedure,
 4   set forth in Department Order (DO) 802, as to which prisoners receive written and verbal
 5   instruction, both during their initial intakes and as part of their orientation processes at any
 6   subsequent facility. (Doc. 51 at 4; Doc. 51-1 at 2, 12 (DO 802 § 11.0).)2
 7          ADC’s Inmate Grievance Procedure is a multi-step process, beginning with the
 8   requirement that a prisoner first attempt to resolve his issue informally through discussion
 9   with staff in the area most responsible for the complaint. (Doc. 51-1 at 5 (DO 802 § 2.1).)
10   If a prisoner is unable to resolve his issue in this way, he may submit an Inmate Informal
11   Complaint Resolution form to the Correctional Officer (CO) III in his unit within 10 days
12   of the date of the action that caused the complaint, after which the CO III must investigate
13
14
            1
15            Because Plaintiff failed to file a response or controverting statement of facts, the
     Court will consider Defendant’s supported facts undisputed unless they are clearly
16   controverted by Plaintiff’s first-hand allegations in the verified Complaint or other
     evidence on the record. Where the nonmovant is a pro se litigant, the Court must consider
17
     as evidence in opposition to summary judgment all the nonmovant’s contentions set forth
18   in a verified complaint or motion. Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004).
19          2
               Defendant did not set forth the facts regarding this process in his Separate
20   Statement of Facts, as required under Local Rule 56.1(a); nor did he provide specific
     citations to DO 802 in his Memoranda of Law, leaving it to the Court to locate the
21   provisions upon which he relies to set forth the required steps of ADC’s grievance process.
22   Because Defendant attached a copy of DO 802 to his Motion, and Plaintiff has had an
     opportunity to respond, the Court will in its discretion consider the relevant facts set forth
23   in that attachment. Counsel for Defendant should be aware, however, of his obligations to
     comply with Federal and Local Rules. Defendant has an obligation under Federal Rule of
24
     Civil Procedure 56(c)(1)(A) and Local Rule 56.1(1)(a) to “cite to the specific admissible
25   portion of the record where the fact finds support.” See S. Cal. Gas Co. v. City of Santa
     Ana, 336 F.3d 885, 889 (9th Cir. 2003) (in summary judgment briefing “[g]eneral
26
     references without page or line numbers are not sufficiently specific”); see also Orr v. Bank
27   of America, 285 F.3d 764, 775 (9th Cir. 2002) (internal quotation omitted) (“Judges need
     not paw over the files without assistance from the parties.”).
28



                                                  -4-
     Case 2:19-cv-04530-DGC-CDB Document 54 Filed 04/28/21 Page 5 of 8




 1   and attempt to resolve the issue and provide the prisoner a written response within 15 days
 2   of receiving the Informal Complaint. (Id. at 6 (DO 802 §§ 2.2−2.3).) If the issue is still
 3   unresolved at this stage, the next step is for the prisoner to file a Formal Grievance with
 4   the CO IV Grievance Coordinator within 5 days of receipt of the CO III’s response, after
 5   which the CO IV Grievance Coordinator must log and assign a number to the Formal
 6   Grievance, using the Unit Coordinator Grievance Log. (Id. (DO 802 § 3.0).) Within 15
 7   days of receipt of the Formal Grievance, the Deputy Warden must issue a written response
 8   to the prisoner. (Id. at 6−7 (DO 802 §§ 3.4−3.6).)
 9          If, after completing the required steps of both the informal and formal grievance
10   processes, the prisoner is unsatisfied with the response of the Deputy Warden, the final
11   step is for the prisoner to file an Inmate Grievance Appeal with the CO IV Grievance
12   Coordinator, who must log and number the Grievance Appeal and forward all documents
13   to the Central Office Appeals Officer. (Id. at 7 (DO 802 § 4.0).) Within 30 days of receipt,
14   the Central Office Appeals Officer must prepare and submit a response to the Director for
15   a signature. (Id.) The Director’s response is final and marks the conclusion of the ADC
16   grievance process. (Id.)
17          At any stage in the grievance process, unless notified of an extension of timeframes,
18   the expiration of the time for a response entitles the prisoner to move on to the next step of
19   the grievance process, even without a response. (Id. at 5 (DO 802 § 1.10).) Under such
20   circumstances, the prisoner has the same time to proceed to the next step of the process as
21   if he had received a response, with the time to proceed beginning to run the day after a
22   response was due. (Id. (DO 802 § 1.10.1).)
23          2.     Plaintiff’s Grievances
24          On May 18, 2019, Plaintiff submitted an Inmate Informal Complaint Resolution,
25   complaining that his kosher diet was being prepared without proper utensils. (Doc. 17 at
26   28.) On June 1, 2019, Plaintiff filed another Inmate Informal Complaint Resolution on the
27   same issue and additionally complaining about the lack of variety and the improper
28   substitutions of non-kosher items into the kosher diet. (Id. at 22.) On June 11, 2019,



                                                 -5-
     Case 2:19-cv-04530-DGC-CDB Document 54 Filed 04/28/21 Page 6 of 8




 1   Plaintiff filed an Inmate Grievance, stating that he had not received a response to his
 2   Informal Complaints and again complaining that his kosher meals were not being prepared
 3   or served with proper utensils. (Id. at 31.)
 4           On June 5, 2019, CO III Jones responded to Plaintiff’s June 1, 2019 Informal
 5   Complaint Resolution, stating that Trinity Manager Scott was “unable to provide me a list
 6   of approved Kosher Items of procedures” and that Plaintiff’s complaint was considered
 7   resolved at this level and he “may proceed to the next level of the grievance process.” (Id.
 8   at 32.) On July 11, 2019, Plaintiff filed an Inmate Grievance with the CO IV Grievance
 9   Coordinator, complaining that the CO III’s response had not resolved his issue at all and
10   that his complaint was being ignored. (Id. at 34.)
11           On July 16, 2019, Plaintiff’s July 11, 2019 Inmate Grievance was marked
12   “unprocessed” and returned to Plaintiff with a coversheet, noting that Plaintiff had not
13   provided proof that he had first submitted an Informal Complaint to his assigned CO III,
14   and there was no informal response attached. (Doc. 52-1 at 2−3.)
15           On his Second Amended Complaint in this action, Plaintiff checked the boxes
16   indicating that (1) administrative remedies were available to him, (2) he had submitted a
17   request for administrative relief as to his claim against Defendant Scott in Count Five, but
18   (3) he had not appealed his request for relief to the highest level. (Id. at 26.) In explanation
19   for his failure to pursue his request to the highest level, he wrote: “My Informal and
20   Grievance were not answered.” (Id.)
21           C.    Discussion
22           The above evidence is sufficient to show that Plaintiff had administrative remedies
23   available to him to grieve Defendant’s alleged failure to allocate separate utensils for
24   preparing and serving kosher foods, and he did not fully exhaust his administrative
25   remedies as to that issue. The burden therefore shifts to Plaintiff to show either that he did
26   exhaust or that “something in his particular case . . . made the existing and generally
27   available administrative remedies effectively unavailable to him.” Albino, 747 F.3d at
28   1172.



                                                    -6-
     Case 2:19-cv-04530-DGC-CDB Document 54 Filed 04/28/21 Page 7 of 8




 1           Because Plaintiff did not respond to Defendant’s Motion, the only evidence before
 2   the Court regarding this showing are the statements Plaintiff made in, and the documents
 3   he attached to, his Second Amended Complaint. This evidence is sufficient to show that
 4   Plaintiff filed both an Informal Complaint (Doc. 17 at 28) and an Inmate Grievance (Id. at
 5   34) regarding the lack of separate utensils used for the kosher diet. Additionally, in his
 6   July 11, 2019 Inmate Grievance, Plaintiff wrote that he received a response to his Informal
 7   Complaint, and he complained that the response — that Defendant could not provide a list
 8   of kosher items and procedures — had not resolved his issue. (Id.)
 9           The evidence therefore does not support that Plaintiff did not receive a response to
10   his Informal Complaint, as he stated in his Second Amended Complaint. Plaintiff also does
11   not dispute that he failed to attach his Informal Complaint to his Inmate Grievance and
12   that, as a result, his Inmate Grievance was returned to him unprocessed. (Doc. 52-1 at
13   2−3.)
14           Construing the facts in Plaintiff’s favor, the Court takes as true that Plaintiff did not
15   receive a response to his Inmate Grievance. This does not show, however, that the ADC
16   grievance process was effectively unavailable to him. As set forth above, if a prisoner does
17   not receive a response at any level of the grievance process, he may move to the next step
18   of that process, using the same timeframe for doing so as if a response had been received.
19   (Doc. 51-1 at 5 (DO 802 § 1.10).) Plaintiff has not shown either that he did proceed to the
20   next and final level of the grievance process or that he was effectively prevented from
21   doing so.
22           Absent any such showing, Plaintiff fails to create a genuine issue of material fact
23   either that he did exhaust his administrative remedies or that the exhaustion requirement
24   should be excused. The Court will therefore grant Defendant’s Motion for Summary
25   Judgment and will dismiss this action without prejudice based on failure to exhaust
26   administrative remedies.3
27
28           3
            Because the Court will dismiss this action for failure to exhaust, it need not discuss
     Defendant’s alternative arguments for summary judgment on the merits.

                                                   -7-
     Case 2:19-cv-04530-DGC-CDB Document 54 Filed 04/28/21 Page 8 of 8




 1         IT IS ORDERED:
 2         (1)    The reference to the Magistrate Judge is withdrawn as to Defendant’s
 3   Motion for Summary Judgment (Doc. 51).
 4         (2)    Defendant’s Motion for Summary Judgment (Doc. 51) is granted, and the
 5   action is dismissed without prejudice based on failure to exhaust administrative remedies.
 6   The Clerk of Court must enter judgment accordingly.
 7         Dated this 28th day of April, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -8-
